DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 3, 9, 11, 15-17, and 19 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 7-9, filed on September 16, 2021, in response to the Non-Final Rejection mailed on July 09, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1-20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “… receive, from the cache engine, a command to suspend at least a portion of the traffic from the client device; suspend at least the portion of the traffic to the cache engine; collect information associated with the rejected traffic, derive heuristics based on the information, and based on the heuristics, resume at least the portion of the traffic …” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is A (U.S. Publication No. 2014/0304394), which discloses a system comprising a switch in communication with the cache engine, the switch configured to: collect information associated with the rejected traffic [paragraphs 0012, 0016, 0022].  The cited portions of A do not disclose suspend at least the portion of the traffic to the cache engine; collect information associated with the rejected traffic, derive heuristics based on the information, and based on the heuristics, resume at least the portion of the traffic. Therefore, A fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Cieslak et al., (U.S. Publication No. 2008/0120433) discloses a system for deriving heuristics based on the information, and based on the heuristics, suspend one or more types of the traffic from being directed to the cache engine [fig. 2, 3, paragraphs 0012, 0032, 0033, 0035, 0049, 0051]. The cited portions of Cieslak do not disclose suspend at least the portion of the traffic to the cache engine; collect information associated with the rejected traffic, derive heuristics based on the information, and based on the heuristics, resume at least the portion of the traffic. Therefore, Cieslak fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts A or Cieslak disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 11 and 17, includes similar features of claim 1 and is therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469